DETAILED ACTION
	Examiner has received and accepted the amended claims and remarks filed on 21 April 2022. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action.

Response to Arguments
Applicant’s arguments with respect to 112(f) Claim Interpretation have been fully considered and are persuasive.  The claims are no longer being interpreted under 112(f). 
Applicant’s arguments with respect to Claims 1 and 13 have been fully considered and are persuasive.  The Objection to Claims 1 and 13 has been withdrawn. 
Applicant’s arguments with respect to Claims 1 - 15 have been fully considered and are persuasive-in-part. The 112(b) Rejection of Claims 1 - 15 has been withdrawn-in-part. See the 112(b) Rejections below. 
Regarding Claims 11, 13, and 15, applicant argues the phrase “ventilation characteristic” is definite as the specification clarifies what the phrase means. Examiner respectfully disagrees. 
Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. See MPEP 2111.01.II.
While the specification may be clear as to what a ventilation characteristic is, the claim only recites the term which has no special meaning in the art. ”. It is unclear as to what the metes and bounds of a ventilation “characteristic” is, thus rendering the claim indefinite. Is it the material a vent is made of? Is it a water proof characteristic? Is it an ability to maintain or prevent a pressure difference? As such, Examiner deems the rejection as proper.
Regarding Claims 11, 13, and 15, applicant argues “determining whether a ventilation characteristic of the inspection object is poor using measured values of the pressure and the flow rate of the fluid flowing into the inspection object” is definite as the specification clarifies what the phrase means. Examiner respectfully disagrees. 
Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. See MPEP 2111.01.II.
While the specification may be clear as to when the ventilation characteristic is “poor” there is no special meaning in the art. It is unclear as to when “poor” can be determined. What is the criteria? Does it change in different situations? What is poor compared to? As such, Examiner deems the rejection as proper.
Applicant’s arguments with respect to Claims 1, 2, and 4 - 12 have been fully considered and are persuasive.  The prior art rejection of Claims 1, 2, and 4 - 12 has been withdrawn. 
Applicant's arguments filed with respect to the prior art rejection of Claims 13 - 15 have been fully considered but they are not persuasive.
Regarding Claim 13, applicant argues Tooyoka fails to disclose “opening the second switch and measuring a pressure and a flow rate of the fluid flowing into the inspection object using the pressure measurement unit and a flow rate measurement unit”. Examiner respectfully disagrees. 
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." See MPEP 2111.
Tooyoka discloses measuring a pressure and a flow rate of the fluid flowing into the inspection object (1) using the pressure measurement unit (9) and a flow rate measurement unit (8). Tooyoka specifically discloses the flow rate measurement unit (8) measure flow passing through pipe (r) in communication with through hole (5) [0048]. This flow path passes through valve (B, which applicant has indicated as second switch on page 13 of the arguments) thus teaching the claimed second switch is open as required by the claim. Tooyoka also teaches the pressure measurement unit (9) is connected to the same pipe (r) to measure pressure experienced by material (1) [0049] thus teaching the claimed second switch is open as required by the claim. As such, Examiner deems the rejection of Claim 13 as proper. 
Note the other valve labeled (B, or electromagnetic valve as indicated by the applicant on page 14 of the arguments) is used in conjunction with element 18 to remove defective product [0075] and not in the measurement of pressure and flow rate.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 13 - 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 11, 13, and 15, the claim recites “ventilation characteristic”. It is unclear as to what the metes and bounds of a ventilation “characteristic” is, thus rendering the claim indefinite. 
Regarding Claims 11, 13, and 15, the claims recite “the inspection object is poor”. It unclear at what point the inspection object can be deemed “poor” and what the criteria of “poor” are, thus rendering the claim indefinite. 
As such, claims dependent upon a rejected claim are therefore rejected as well 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 – 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyooka et al. (JP 2006-138859), in view of Stauffer et al. (US 2019/0339157).
Regarding Claim 13, as best understood, Toyooka discloses a method of inspecting ventilation performance of an inspection object (1) attached to a seating unit (2), the method comprising: 
closing a second switch (B) configured to open/close a fluid moving path between a pressure measurement unit (9) and the inspection object (Figure 6) [0048], and a fluid moving path between a pressure measurement unit (9) and the pressure regulation unit (10); 
measuring a pressure of a fluid in the fluid moving paths using the pressure measurement unit [0049];
 an amount of the fluid supplied from the fluid supply unit through the pressure regulation unit [0084]; 
opening the second switch and measuring a pressure and a flow rate of the fluid flowing into the inspection object using the pressure measurement unit and the flow rate measurement unit (8) [0048, 0049]; and 
determining whether a ventilation characteristic of the inspection object is poor using measured values of the pressure and the flow rate of the fluid flowing into the inspection object [0005, 0045, 0052, 0053].
Toyooka fails to expressly disclose the fluid supply unit is a compressor.
Examiner takes Official Notice it is common knowledge in the art compressors supply pressurized air.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Toyooka so that the fluid supply unit is a compressor for the benefit of a source of pressurized air.
Nevertheless, Toyooka fails to disclose opening a first switch configured to open/close a fluid moving path between the pressure measurement unit and the pressure regulation unit; and regulating the pressure measure by the pressure measurement unit to a preset value by regulating an amount of the fluid supplied from the fluid supply unit through the pressure regulation unit.
Stauffer discloses opening a first switch (501) configured to open/close a fluid moving path between a pressure measurement unit (520) and a pressure regulation unit (530) [0037]; and regulating the pressure measure by the pressure measurement unit to a preset value by regulating the fluid through the pressure regulation unit [0037].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Toyooka by including opening a first switch configured to open/close a fluid moving path between the pressure measurement unit and the pressure regulation unit; and regulating the pressure measure by the pressure measurement unit to a preset value by regulating an amount of the fluid supplied from the fluid supply unit through the pressure regulation unit for the benefit of maintaining a set pressure in the system prior to inspection, as taught by Stauffer [0037], thus allowing tests to begin faster.
Regarding Claim 14, as best understood, Toyooka discloses the flow rate measurement unit is disposed on a moving path of a fluid passing through the inspection object (Figures 3, 6), and measures the flow rate of a fluid moving out of the inspection object [0032].
Regarding Claim 15, as best understood, Toyooka discloses determining whether the ventilation characteristic of the inspection object is poor by comparing the measured pressure and flow rate with a preset value [0005, 0045, 0052, 0053].

Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 1, 2, 4 – 10, and 12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 1, the prior art fails to anticipate nor render obvious the compressing unit further comprises a protrusion protruding in a second direction facing the upper face of the seating unit, the protrusion formed in a C shape corresponding to the through-hole in the seating unit, and the C shape having an opening facing a third direction perpendicular to the first direction and the second direction in combination with the recited claim limitations. These features are critical to the applicant’s invention as they allow for flowing the fluid along the face of the sealing unit, as [56] of the filed specification.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/           Primary Examiner, Art Unit 2856